Title: From Thomas Jefferson to Robert Gamble, 18 August 1793
From: Jefferson, Thomas
To: Gamble, Robert



Dear Sir
Philadelphia Aug. 18. 1793.

Having just received information from Mr. Archibald Campbell merchant of Baltimore of the arrival there of 14. cases of claret for me, I have taken the liberty of desiring him to forward it to Richmond to your address, he drawing on me here for the freight to Richmond. I take this liberty because you will best know of the conveyances up to Monticello, to which place I would pray you to send it by the first safe conveyance. I had meant also to take the liberty of addressing to you from this place some stores, of which I shall have occasion on a visit I shall make to Monticello, soon after the stores will go from hence. Consequently shall have to pray your forwarding them also as speedily as can be done safely as I know it is not every waggoner who merits to be trusted. After asking your excuse for the freedom of this trouble, I conclude with assurances of the esteem & respect of Dear Sir Your most obedt humble Servt

Th: Jefferson

